 IntheMatterofMARINE IRON AND SHIPBUILDINGCOMPANY,EMPLOYERandINTERNATIONAL BROTHERHOOD`OPBOILERMAKERS,IRON SHIPBUILDERS&HELPERS,LOCALNo. 647, A. F. OF L.,PETITIONER 1Case No. 18-R-192'2.Decided July 14, 1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.2 The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers. *Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employees ofthe Employer.3.No question of representation exists concerning the representa-tion of employees of the Employer, within the meaning of SectioniThe name of the Petitioner appears in the caption as amended at the hearing2United Steehvorkers of Amei ica, Local No 1625, C I 0., sought to intervene in theoriginal hearing in this caseThe hearing officer erroneously limited the intervention tothe contract-bar issue on the ground that the Intervenor had not complied with Section 9(f), (g), and (h) of the ActOn March 18, 1948, the Board, ievci sing the hearing officer'sruling,directed that the record be reopened and a further hearing held for the purpose ofpermitting the Intervenor to introduce eiidence on all issues in the case76 N L R B. 819Thereafter, fuither hearing was held, the Intervenor participating fully thereinTheIntervenor contends that its contract with the Employer executed on August 9, 1946, andextending to August 9, 1947, was automatically renewed and is a bar to this proceedingIn view of our dismissal on the ground that the unit sought by the Petitioner is inappio-priate, we find it unnecessary to resolve the contract-bar issue*Houston,Murdock, and Gray78 N L R B , No. 36.798767-49-vol 78-21309 310DECISIONS OF NATIONAL LABOR RELATIONS BOARD9 (c) (1) and Section 2 (6) and(7) of the Act, forthe followingreasons:The Petitioner has requested a unit composed of all production andmaintenance employees in the Employer's boiler shop,excluding officeand clerical employees and all supervisors.The Employer and theIntervenor contend that the unit sought is inappropriate because itis not a craft unit; and because the bargaining history of the Em-ployer's plant has been upon a plant-wide basis for at least the past10 years.At the time of the hearing, the Employer's business consisted largelyof the repair of boilers,steel fabrication,and the production of har-rows.The principal divisions of the plant are the boiler shop, themachine shop, and the production shop (in which the harrows aremade).Employees of the boiler shop frequently work in the produc-tion shop or in the machine shop in construction or repair work onmachines or equipment.Machine shop employees work in any partof the plant in the maintenance of machinery.The crane operatoron the boiler-shop pay roll works in any part of the plant.Transfersfrom the production shop to the boiler shop have been frequent; intimes of slack work transfers may be made from the boiler shop tothe production shop.The record discloses that within the boiler-shop unit proposed by thePetitioner are 21 employees described as mechanic-boilermakers,mechanics,helpers, welders,and a crane operator.Of this numberonly 1 has served an apprenticeship,is qualified to do all of the work required of the boilermaker craft.Noapprentice system exists within the proposed unit.Inasmuch as the employees sought by the Petitioner are not a craftgroup, and in view of the integration of the Employer's plant andthe bargaining history in the plant-wide unit, we perceive no justifi-cation for severing this group from the existing unit.3We find theproposed unit inappropriate and shall order that the petition bedismissed.Upon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.3Cf.Matte of GeorgeJ MayerCompany,77 NL R B 425.